Name: 2004/491/Euratom:Commission Decision of 29 April 2004 amending Commission Decision 1999/819/Euratom of 16 November 1999 concerning the accession to the 1994 Convention on Nuclear Safety by the European Atomic Energy Community (Euratom) with regard to the Declaration attached thereto
 Type: Decision
 Subject Matter: European construction;  electrical and nuclear industries;  international affairs
 Date Published: 2004-05-06

 6.5.2004 EN Official Journal of the European Union L 172/7 COMMISSION DECISION of 29 April 2004 amending Commission Decision 1999/819/Euratom of 16 November 1999 concerning the accession to the 1994 Convention on Nuclear Safety by the European Atomic Energy Community (Euratom) with regard to the Declaration attached thereto (2004/491/Euratom) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community and in particular the second paragraph of Article 101 thereof, Having regard to Council Decision of 15 December 2003 amending Council Decision of 7 December 1998 approving the accession of the European Atomic Energy Community to the Nuclear Safety Convention with regard to the Declaration attached thereto (1), Having regard to the Treaty concerning the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union, signed in Athens on 16 April 2003, Whereas: (1) The European Atomic Energy Community acceded to the Convention on Nuclear Safety by Commission Decision 1999/819/Euratom of 16 November 1999 (2). On 31 January 2000, the instruments of accession were deposited with the Director-General of the International Atomic Energy Agency, including a declaration under Article 30(4)(iii) of the Convention. (2) This Declaration made by the Community at the time of the accession was based on a Council Decision which was partially annulled by the Court of Justice (3), in so far as the third paragraph of the declaration it contained failed to state that the Community was competent in the fields covered by Articles 7 and 14, Article 16(1) and (3) and Articles 17 to 19 of the Convention. The deposited declaration must therefore be replaced by an amended declaration on the basis of Council Decision of 15 December 2003, executing the Court ruling, (3) The Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic will become members of the Community as from 1st May 2004. The first paragraph of the Declaration must therefore also be amended, HAS ADOPTED THIS DECISION: Article 1 The declaration made by the European Atomic Energy Community according to the provisions of Article 30(4)(iii) of the Convention on Nuclear Safety, as deposited with the Director-General of the International Atomic Energy Agency on 31 January 2000, shall be replaced by the following declaration: Declaration by the European Atomic Energy Community pursuant to Article 30(4)(iii) of the Nuclear Safety Convention The following States are at present members of the European Atomic Energy Community: the Kingdom of Belgium, the Czech Republic, the Kingdom of Denmark, the Federal Republic of Germany, the Republic of Estonia, the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the Republic of Austria, the Republic of Poland, the Portuguese Republic, the Republic of Slovenia, the Slovak Republic, the Republic of Finland, the Kingdom of Sweden, the United Kingdom of Great Britain and Northern Ireland. The Community declares that Articles 1 to 5, Article 7 and Articles 14 to 35 of the Convention apply to it. The Community possesses competences, shared with the abovementioned Member States, in the fields covered by Article 7 and Articles 14 to 19 of the Convention as provided for by the Treaty establishing the European Atomic Energy Community in Article 2(b) and the relevant Articles of Title II, Chapter 3, entitled Health and Safety . Article 2 The declaration in Article 1 shall be deposited with the Director-General of the International Atomic Energy Agency, depositary of the Convention, as soon as possible after the entry into force of this Decision by letter signed by the Head of the Delegation of the European Commission to the International Organisations in Vienna, together with the English, French and Spanish versions of the present Decision. Article 3 This Decision shall enter into force on 1 May 2004. Done at Brussels, 29 April 2004. For the Commission Loyola DE PALACIO Vice-President (1) Not yet published. (2) OJ L 318 of 11.12.1999, p. 20. (3) Judgment of the Court of Justice of 10 December 2002 in case C-29/99 Commission v Council, ECR 2002, page I-11221.